DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 01/25/2021.  As directed by the amendment: claim 1 has been amended, and claim 16 have been added.  Thus, claims 1 – 16 are presently pending in this application with claims 3, 5 – 11, and 15 currently withdrawn.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.  The newly amended claim 1 is rejected in the current rejection under Salahieh (U.S. Patent No 2017/0080186) in view of Zirps (U.S. Patent No 6,048,339).  Specifically, Zirps is relied on to teach the idea of a tube manipulator and proximal portion of the tube manipulator, distanced from the proximal connection feature, comprises a medical device connector in a catheter similar to Salahieh and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (U.S. Patent No 2017/0080186) in view of Zirps (U.S. Patent No 6,048,339).
Regarding claims 1 and 16, Salahieh teaches a method of changing a catheter into a distal steering tool catheter, comprising: 
adding to an existing catheter (252, paragraph [0113], Figure 14) a tube assembly (256, paragraph [0113], Figure 14) that passes through said catheter, said existing catheter comprising a proximal connection feature that comprises a fluid connector (as shown in the annotated Figure below and Figure 14), said tube assembly passing through said proximal connection feature;  Examiner notes that the proximal end of tube 252 where the steering device 256 passing through as shown in the annotated Figure below can be used as a fluid connector.  Examiner further notes that the current claim does not include any specific limitation with regard to the fluid connector beside the relative location of the proximal connection feature and the tube manipulator and it appears the disclosure of Salahieh would read on the current proximal connection feature as claimed;  Examiner notes that the relative location between the proximal connection feature and the tube manipulator will be explained below since a secondary reference is relied on to teach the idea of the tube manipulator; 
and wherein said tube assembly comprises an internal tube (36) and an external tube (34) whose distal ends are coupled to each other (at portion 38 as discussed in paragraph [0079]) and which are arranged for longitudinal axial movement relative to one another (paragraph [0079]);  Examiner notes that the tube assembly 256 as shown in Figure 14 can be any of the steerable delivery device (specifically embodiment described in Figure 2) described in the specification as discussed in paragraph [0113]); 

    PNG
    media_image1.png
    626
    632
    media_image1.png
    Greyscale

Salahieh further discusses that relative axial movement of said internal and external tubes causes bending of a distal portion of at least on of said internal and external tube (paragraph [0079]).
However, Salahieh does not specify that a tube manipulator coupled to said tube assembly, which is operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes, and wherein said proximal connection features is adjacent a distal face of said tube manipulator and a proximal portion of said tube manipulator, distanced from said proximal connection feature, comprises a medical device connector (claim 1); wherein said medical device connector comprises a fluid connector or a luer fitting (claim 16).
Zirps teaches a method similar to Salahieh and the current application, further including providing a tube manipulator (54 and 112) coupled to said tube assembly, which is operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes (Col. 3, line 45 – 55), and wherein said proximal connection features is adjacent a distal face of said tube manipulator (Examiner notes that in the combined system of Salahieh and Zirps, the proximal connection feature as described by Salahieh is capable of being placed adjacent a distal face of the tube manipulator as described by Zirps), and a proximal portion of said tube manipulator (the proximal end of the tube manipulator 112 as shown in Figures 1 and 1A), distanced from said proximal connection feature, comprises a medical device connector (since the proximal end of the tube manipulator 112 is connected to a passage means 114 for connecting the central passage 86 of the inner tube in fluid communication with a source of suction as a particular example in the disclosure by Zirps in Col. 3, lines 40 – 45), wherein said medical device connector comprises a fluid connector (the proximal end of the tube manipulator 112 as shown in Figures 1 and 1A comprises a fluid connector as discussed in Col. 3, lines 40 – 45);  Examiner further notes that the claim does not require any specifics with regard to the medical device connector beside that it is a fluid connector and the disclosure of Zirps with regard to the medical device connector as discussed above read on the current claim (Zirps discusses a fluid connection between the exemplary suction source and the tube manipulator feature 112 as seen in Figures 1 and 1A and discussed in Col. 3, lines 40 – 45).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the tube manipulating features and steps of Zirps as discussed above with the method of Salahieh in order to effect bending moment of the flexible portion (Col. 3, line 45 – 55).  Further, all claimed elements were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Regarding claim 2, Salahieh teaches that said external tube is different from said catheter (Figures 2A, 2B, and 14)
Regarding claim 4, Salahieh teaches using said tube manipulator to lock said tube assembly at a bent position (paragraph [0132]).  Examiner notes that Salahieh discusses locking the internal and external tube of the tube assembly relative to each other in order to maintain a specific bending configuration by maintaining the application of force to the steerable portion.  It would be obvious to one having ordinary skill in the art at the time the application was filed that the tube manipulator as described by Zirps can be used to maintain the application of the forces to the steerable portion by the operator.
Regarding claim 14, Salahieh teaches passing said internal and external tubes through a distal end of said catheter as shown in Figure 14.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (U.S. Patent No 2017/0080186) in view of Zirps (U.S. Patent No 6,048,339), and in view of Griswold (U.S. Patent No 2013/0253347).
Regarding claim 12, Salahieh and Zirps teach claim 1 as seen above.
However, Salahieh and Zirps do not specify the step of coupling a stopper to a distal end of said internal tube.
Griswold teaches a method similar to Salahieh, Zirps, and the current application, further including the step of coupling a stopper (562) to a distal end of said internal tube.  Examiner notes that element 562 can function as a stopper since it can be used to occlude the passage through the outer tube.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Griswold with the combined method of Salahieh and Zirps in order to close off the distal opening of the outer catheter (paragraph [0132]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (U.S. Patent No 2017/0080186) in view of Zirps (U.S. Patent No 6,048,339), and in view of Solar (U.S. Patent No 2013/0310767).
Regarding claim 13, Salahieh and Zirps teach claim 1 as seen above.
However, Salahieh and Zirps do not specify the step of abutting said internal and external tubes against a distal end of said catheter.
Solar teaches a method similar to Salahieh, Zirps and the current application, further including abutting said internal and external tubes (102, 105) against a distal end of said catheter (124) (Figures 2 and 3, paragraph [0043]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Solar with the combined method of Salahieh and Zirps in order to partially occlude the bore of the catheter (paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783